
	

111 HR 198 IH: Health Care Tax Deduction Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for amounts paid for health insurance and prescription drug costs of
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Tax Deduction Act of
			 2009.
		2.Deduction for health
			 insurance and prescription drug costs of individuals
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Health
				insurance and prescription drug costs
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction an amount equal to the sum of
				the amount paid during the taxable year for—
							(1)insurance which
				constitutes medical care for the taxpayer and the taxpayer's spouse and
				dependents, plus
							(2)unreimbursed
				prescription drug expenses paid by the taxpayer for the taxpayer and the
				taxpayer's spouse and dependents.
							(b)Limitations and
				special rules
							(1)Employer
				contributions to cafeteria plans, flexible spending arrangements, and medical
				savings accountsEmployer
				contributions to a cafeteria plan, a flexible spending or similar arrangement,
				a medical savings account, or a health savings account which are excluded from
				gross income under section 106 shall be treated for purposes of subsection (a)
				as paid by the employer.
							(2)Deduction not
				available for payment of ancillary coverage premiumsAny amount paid as a premium for insurance
				which provides for—
								(A)coverage for accidents, disability, dental
				care, vision care, or a specified illness, or
								(B)making payments of
				a fixed amount per day (or other period) by reason of being hospitalized,
								shall not
				be taken into account under subsection (a).(3)Coordination
				with deduction for health insurance of self-employed individualsThe amount taken into account by the
				taxpayer in computing the deduction under section 162(l) shall not be taken
				into account under this section.
							(4)Coordination
				with medical expense deductionThe amount taken into account by the
				taxpayer in computing the deduction under this section shall not be taken into
				account under section 213.
							(c)DefinitionsFor purposes of this section—
							(1)Medical
				care
								(A)In
				generalThe term medical care has the meaning
				given such term by section 213(d) without regard to—
									(i)paragraph (1)(C)
				thereof, and
									(ii)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
									(B)Exclusion of
				certain other contractsThe term medical care
				shall not include insurance if a substantial portion of its benefits are
				excepted benefits (as defined in section 9832(c)).
								(2)Unreimbursed
				prescription drug expensesThe term unreimbursed
				prescription drug expenses means amounts paid or incurred for a
				prescribed drug (as defined by section 213(d)(3)) the cost of which to the
				taxpayer is not reimbursed by insurance or otherwise.
							(d)RegulationsThe Secretary shall prescribe such
				regulations as may be appropriate to carry out this
				section.
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting after paragraph (21) the following new item:
				
					(22)Health
				insurance and prescription drug costsThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentsThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
				
					
						Sec. 224. Health insurance and
				prescription drug costs.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
